 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   STEVEN RIVERA
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:19-mj-00133-SAB
12                   Plaintiff,                    STIPULATION TO CONTINUE STATUS
                                                   CONFERENCE; ORDER
13           vs.
14   STEVEN RIVERA,                                DATE: December 12, 2019
                                                   TIME: 10:00 a.m.
15                   Defendant.                    JUDGE: Hon. Stanley A. Boone
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Special Assistant United States Attorney William Taylor, counsel for plaintiff, and
19   Assistant Federal Defender Matthew Lemke, counsel for defendant Steven Rivera, that the status
20   conference currently scheduled for December 12, 2019, may be continued to January 16, 2020, at
21   10:00 a.m. The parties request this short extension in order to obtain documents relevant to the
22   license violation allegation.
23   //
24   //
25   //
26   //
27   //
28   //
                                                  Respectfully submitted,
 1                                                HEATHER E. WILLIAMS
 2                                                Federal Defender
 3   Date: December 9, 2019                       /s/ Matthew Lemke
                                                  MATTHEW LEMKE
 4                                                Assistant Federal Defender
                                                  Attorney for Defendant
 5                                                STEVEN RIVERA
 6
                                                  MCGREGOR W. SCOTT
 7                                                United States Attorney
 8   Date: December 9, 2019                       /s/ William Taylor
                                                  WILLIAM TAYLOR
 9                                                Special Assistant United States Attorney
                                                  Attorney for Plaintiff
10
11
12                                              ORDER

13            Based on a showing of good cause, the Court hereby orders that the status conference

14   currently scheduled for December 12, 2019, is continued to January 16, 2020, at 10:00 a.m.

15   Defendant’s appearance for the January 16, 2020 hearing is waived unless the matter is a change

16   of plea in which case the defendant is ordered to appear.

17   IT IS SO ORDERED.
18
     Dated:     December 9, 2019
19                                                     UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
27
28
